IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-92-636-CV



E. WAYNE BACHUS,

	APPELLANT

vs.



TAX APPRAISAL DISTRICT OF BELL COUNTY,

	APPELLEE


 


FROM THE DISTRICT COURT OF BELL COUNTY, 169TH JUDICIAL DISTRICT

NO. 133,391-C, HONORABLE DON V. HAMMOND, JUDGE PRESIDING

 


PER CURIAM

	Appellant has filed a motion to dismiss this appeal.  The motion is granted.  Tex.
R. App. P. 59(a).
	The appeal is dismissed.


[Before Chief Justice Carroll, Justices Aboussie and Jones]
Dismissed on Appellant's Motion
Filed:  June 23, 1993
[Do Not Publish]